434 So. 2d 53 (1983)
Blanca HENRIQUEZ and Rafael Henriquez, Her Husband, Appellants,
v.
PUBLIX SUPER MARKETS, INC., and Hartford Accident and Indemnity Company, Appellees.
No. 82-2586.
District Court of Appeal of Florida, Third District.
July 12, 1983.
Gene Flinn, Kenneth E. Cohen, Miami, for appellants.
Pyszka & Kessler and William M. Douberley, Miami, for appellees.
Before SCHWARTZ, C.J., and BASKIN and FERGUSON, JJ.
PER CURIAM.
After cross-motions for summary judgment were denied, this case was called for trial before another judge. That judge, who had become familiar with the action when it was previously before him prior to its being voluntarily dismissed, then interrogated plaintiffs' attorney as to his legal theory and the evidence to be adduced in support of the claim. Counsel's answers conclusively revealed, as had the discovery submitted in support of the summary judgment motions, that, as a matter of law, the plaintiffs could establish no semblance of a basis for recovery. The trial court thereupon announced that he was "directing a verdict" against the plaintiffs  before the trial had even begun  and entered judgment accordingly. This procedure was totally unauthorized and improper and is disapproved. A judgment must be affirmed, however, if it is legally justified for any reason, even one which was not adopted below. E.g., City of Coral Gables v. Puiggros, 376 So. 2d 281, 284, n. 3 (Fla. 3d DCA 1979). In this case, the lower court should have granted the defendant's motion for summary judgment. Sims v. Helms, 345 So. 2d 721, 724 (Fla. 1977); Food Fair Stores of Fla., Inc. v. Patty, 109 So. 2d 5 (Fla. 1959); Warner v. *54 Florida Jai Alai, Inc., 221 So. 2d 777 (Fla. 4th DCA 1969).
Affirmed.